DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The indication of allowable subject matter set forth in the Office action of 12/11/20 has been reconsidered and is withdrawn.  New rejections of the claims are set forth below.  

Double Patenting
The rejection of claims 1-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,748,570 in view of Konno et al. (US 2006/0166040) is withdrawn in view of the filing of a Terminal Disclaimer over the ‘570 patent.

Claims 1 and 3-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent Application No. 16/992908 in view of Konno et al. (US 2006/0166040).
This is a provisional nonstatutory double patenting rejection.
16/992908 claims all of the features of the presently claimed invention except for the presence of a nonmagnetic layer with an average thickness of not more than 1.1 micron containing a nonmagnetic powder with an average particle volume of not more than 2.0 x 10-5 µm3.	
Konno et al. discloses the use of a nonmagnetic underlayer in a magnetic recording tape wherein the thickness of the underlayer prior to calendaring is 3 microns but a subsequent calendaring 
The specification of the present invention discloses that the claimed average particle volume can be achieved by using nonmagnetic powder having a major axis length of 12-110nm, a minor axis length of 6-20 nm and an aspect ratio of 1.8-6.1 (see specification, para [0126]-[0129]).	Thus, the nonmagnetic layer taught by Konno would be expected to exhibit the claimed average particle volume.
It would have been obvious to one of ordinary skill in the art to add a nonmagnetic layer having the particles and layer thickness suggest by Konno et al. to the medium claimed in 10,074,570 in order to enhance conversion characteristics and surface smoothness as suggested by Konno et al. (see para [0001]-[0002],[0016]-[0028]).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2018/0350398) in view of Oka (US 20080199733).
Kawakami et al. discloses a magnetic recording tape having a magnetic layer containing magnetic particles having an aspect ratio of 1-3.5 (see para [0044]), a thickness of 55 nm and a perpendicular coercivity of 2800 Oe (see working example 5 in Table 8 and description thereof in 
Kawakami et al. is also silent with regard to the inplane coercivity of the recording medium.  
Oka teaches that it was known in the magnetic recording art prior to the effective filing date of the claimed invention that the relation Hc(perpendicular) > Hc (longitudinal) must be satisfied in order to achieve a perpendicular magnetic recording layer wherein the easy axis of magnetization is perpendicular (see para [0072], for example).  Because the Kawakami reference does not disclose any particular guidance in choosing a suitable inplane coercivity, it would have been reasonable to choose any value less than 2800 Oe in the case of working example 5 in order to produce a vertical alignment of the easy axis of magnetization.  Values of 2240 Oe and lower would read on the claimed Hc2/Hc1 relation of less than or equal to 0.8. Choice of values from 0-2240 Oe would have been prima facie obvious in the absence of evidence to the contrary. 

With regard to claims 10-11, see paragraphs [0069], [0072], [0075], and working Examples 1 and 5.
With regard to claim 13, see para [0027].
With regard to claim 14, see para [0040].
Claims 15-18 and 21 are met for the foregoing reasons.
With regard to claim 19-20, see para [0065].
With regard to claim 22, see para [0053].

Response to Arguments
Applicant’s arguments have been considered but are moot because new grounds of rejection have been set forth.  The previous indication of allowable subject matter has been reconsidered and withdrawn for the foregoing reasons.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Holly Rickman/Primary Examiner, Art Unit 1785